DISMISSED and Opinion Filed May 21, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01344-CV

     MICHAEL ANTHONY MONTOYA D/B/A MONTOYA BOXING, Appellant
                               V.
   TEXAS ENTERTAINMENT SERVICES LLC D/B/A GILLEY'S DALLAS, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-04702

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated April 23, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE
181344F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MICHAEL ANTHONY MONTOYA                          On Appeal from the 101st Judicial District
 D/B/A MONTOYA BOXING, Appellant                  Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-18-04702.
 No. 05-18-01344-CV       V.                      Opinion delivered by Chief Justice Burns,
                                                  Justices Molberg and Nowell participating.
 TEXAS ENTERTAINMENT SERVICES
 LLC D/B/A GILLEY’S DALLAS,
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee TEXAS ENTERTAINMENT SERVICES LLC D/B/A
GILLEY’S DALLAS recover its costs, if any, of this appeal from appellant MICHAEL
ANTHONY MONTOYA D/B/A MONTOYA BOXING.


Judgment entered May 21, 2019




                                            –2–